DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 7-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yorihiro et al., (hereafter Yorihiro), JP 2017-179613 A (Machine Translation used).
With regard to claims 1 and 8, Yorihiro teaches a base sheet for total heat exchanger element (see abstract), made by refining a papermaking pulp to Freeness levels falling within the claimed range (¶-[0008], lines 126-128) measured at the same conditions as claimed, i.e., in accordance to JIS P 8121 but using pulp collection of 0.3 g/L, i.e., at pulp collection of 0.030% (¶-[0008], lines 129-131). The paper having basis weight falling within the claimed range, i.e., Yorihiro shows basis weight from 20 g/m2 to 80 g/m2 (¶-[0028], lines 382-383) and a calcium chloride also falling within the claimed range, i.e., Yorihiro teaches calcium chloride concentration between 5 to 30% by mass (¶-[0008], lines 103-107). Note that based on the basis weight of the paper 17 to 23 g/m2 in which the calcium chloride constitute 6 to less than 9 g/m2 at the upper end, i.e., using the upper limit of the total grammage/basis weight of the paper 23 g/m2 then the percent by mass/weight would be 6/23*100=26.09% and 9/23*100= 39.13%, which falls within the claimed range. Note that the examples show amount of the calcium chloride around 6 g/m2. Yorihiro teaches that moisture permeability should greater than 1000 g/(m2* 24h) and preferably greater than 1500 g/(m2* 24h); see ¶-[0026], lines 352-354, and thus using a moisture permeability in the claimed range, which is greater than 1500 g/(m2* 24h) would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such range were used. As to the moisture absorption, since the reference teaches the use of the same hygroscopic agent added at amounts falling within the claimed range and being the other properties and raw materials the same or falling within the claimed range, then the moisture absorption must be within the claimed range or at the very least it can be adjusted to desired levels by controlling the addition of the hygroscopic agents.
With regard to claims 3 and 10, Yorihiro teaches density falling within the claimed range; see ¶-[0025], lines 339-340.
Regarding to claims 4 and 11, Yorihiro teaches air permeability greater than 50 sec; see ¶-[0027].
Regarding to claims 5 and 12, Yorihiro teaches the use of needle-leaved tree bleached Kraft pulp, i.e., softwood Kraft pulp (NBKP) at amounts also falling within the claimed range; see ¶-[0012], line 162 and examples, e.g., example 1 at ¶-[0042], line 589.
 With regard to claims 7 and 14, teaches the same type of paper with amount of the raw materials falling within the claimed range and thus the properties must be within the claimed range. Moreover, Yorihiro teaches that flame retardants can be added; see ¶-[0022], and thus controlling the flame resistance to the claimed levels would have been obvious to one of ordinary skill in the art by adjusting the amount of flame retardant used.

Claims 2, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yorihiro cited above in view of Akiko et al, (hereafter Akiko) JP 2007-119969 A (Machine Translation used).
With regard to claims 2 and 9, Yorihiro is silent with regard to the thickness of the paper. However, Akiko teaches that the thickness of a heat exchanger element should be less than or equal to 50 µm; see abstract, since the decrease in thickness has the effect of increasing the thermal conductivity and increase the heat exchange efficiency; see ¶-[0020], lines 284-286. Therefore, making the thickness of the base paper of Yorihiro to fall within the claimed range, i.e., less than 40 µm, as suggested by Akiko, would have been obvious to one of ordinary skill in the art in order to obtain/attain the advantages discussed above.
With regard to claims 6 and 13,   is silent with regard to the sue of blocking inhibitor. However, Akiko teaches the use of blocking inhibitor of the same type as recited in the claim and teaches that calcium chloride raises the water retaining properties of the base material and by adding a blocking inhibitor prevents blocking during winding and roll peelability in each step. Therefore, adding a blocking inhibitor as suggested by Akiko to the base paper would have been obvious to one of ordinary skill in the art in order to prevent blocking a roll peeling during the making of the base sheet. Note that the amount of the blocking inhibitor can be optimized in order to a range(s) that optimize the blocking ability of the additive.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because in view of the new ground of rejection.
Applicants arguments that the main reference does not teach the moisture absorption amount in the claimed range, since the reference teaches a range from 5 to 30%, referring to the abstract and ¶-[0006]1. The arguments are not convincing, because what the reference teaches is that the content of the moisture absorbing agent is between 5 to 30% not the moisture absorption, i.e., the amount of hygroscopic agent, calcium chloride. This is shown on ¶-[0008] of the reference. As stated above, the range of moisture absorption must be within the claimed range, since they are made using the same materials, same process and overlapping addition amounts of the materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Base Sheet for a Total Heat Exchanger Element.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                            

JAF


    
        
            
    

    
        1 The examiner could not find such statement in the cited sections, i.e., abstract and ¶-[0006], but ¶-[0008].